DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (originally filed claims 1 – 10) and II (claim 12) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different operation. The Inventions also do not overlap in scope. This is because the process of Invention I comprises the steps of manufacturing hollow cylindric metallic tower sections, wherein the tower sections are stacked in a longitudinal direction to form a metallic tower, cutting, at least for tower sections whose diameter exceeds a predefined maximum diameter, the tower sections longitudinally into a first number of at least two section segments, neither of which were required by the limitations of Invention I. Likewise, the process of Invention II comprises cutting at least one tow section, wherein the cutting is performed using a flame cutting machine or a plasma cutting machine; and joining the two section segments by submerged arc welding, neither of which are required by the limitation of Invention II. Furthermore, the inventions .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taterra (German Patent Publication Number DE 10 2013 107 059 A1, cited in IDS).
As to claim 1, Taterra teaches a method for building a metallic tower for a wind turbine (machine translation, paragraphs 1 and 2), the method comprising at a manufacturing site, manufacturing hollow cylindric metallic tower sections, wherein the tower sections are configured for stacking in a longitudinal direction for form the metallic tower (figures 4, 5, and 9, element 1 being the ‘tower sections’ and element 6 being the ‘metallic tower’; machine translation, paragraphs 20 and 49); cutting at least one of the tower sections longitudinally into a first number of at least two section segments (figures 6 and 7; machine translation, paragraphs 54 and 55), the at least two section segments each including two longitudinal cutting edges (figures 6 and 7, elements 21 being the ‘longitudinal cutting edges’); and transporting the at least two section segments to a building site where the tower is to be erected (machine translation, paragraph 20). 
As to claim 2, Taterra teaches that each tower section comprises at least one subsection (machine translation, paragraph 20), wherein the at least one subsection is 
As to claim 3, Taterra further teaches that a plurality of the subsections are weldingly connected to form one of the tower sections (machine translation, paragraph 20).
As to claim 4, Taterra further teaches that the tower sections each include a plurality of ends (figures 4, 5, and 9, opposing ends of element 1 being the ‘plurality of ends’), wherein the manufacturing of the tower sections comprises: adding a flange to a left and right side of the tower sections (figures 6 and 7, elements 7 and 8 being the ‘flanges’; machine translation, paragraphs 53 – 55).
As to claim 5, because Taterra teaches the embodiment of ‘adding a flange,’ and the limitations of claim 5 further define the alternative embodiment of ‘painting,’ Taterra is not required to teach the limitations of claim 5 to show anticipation.
As to claim 9, Taterra teaches that before the joining the at least two section segments by welding, a reconstruction tool is used to position the at least two section segments (figure 8, either of elements 13 or 24 being the ‘reconstruction tool’).
As to claim 10, Taterra teaches that after the joining the at least two section segments by welding the section segments to reconstruct the cut tower sections, a cutting area of the cut tower sections had not been painted. This can be found because Taterra does not teach painting a cutting area.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taterra as applied to claim 1 above, and further in view of Kristensen (U.S. Patent Application Publication Number 2014/0230223).
As to claim 6, while Taterra teaches cutting the section segments, Taterra does not teach how to perform the cutting. Kristensen teaches a method of manufacturing a wind turbine (abstract), wherein a portion of a section segment of the tower of the wind turbine is cut (figure 2, element 10 being the ‘section segment’; page 4, paragraph 91). Kristensen further teaches the cutting being performed by a flame cutting machine (page 4, paragraph 91). It would have been obvious to one skilled in the art to cut the section segments, as taught by Taterra, by a flame cutting machine, as taught by Kristensen, because Kristensen teaches that flame cutting is known to be an inexpensive, fast, and relatively simple method of cutting into a section segment of a wind turbine (page 3, paragraph 50).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taterra as applied to claim 1 above, and further in view of DiBenedetto (U.S. Patent Number 3,890,482).
As to claim 7, Taterra teaches that, after the cutting, the longitudinal cutting edges of the section segments are beveled from the inside (machine translation, paragraph 54). Examiner notes that this can be found because Taterra teaches providing a bevel on the cutting edges, so as to accommodate weld material between the inside surface of the section segment and the flange (machine translation, paragraph 54). Examiner notes that he is interpreting “beveled” as a noun, rather than a 
However, while Taterra teaches the cutting edges being beveled, Taterra does not teach the shape of the bevel. DiBenedetto teaches a method for welding two section segments together (figure 5, elements 20 being the ‘section segments’; abstract and column 4, lines 40 - 44), wherein an edge of one section segment is beveled (figure 5, bottom end of upper element 20; column 4, lines 52 – 67). DiBenedetto further teaches that the bevel is a V-bevel (figure 5, bottom end of upper element 20; column 4, lines 52 – 67). It would have been obvious to one skilled in the art to provide the bevel of Taterra as a V-bevel, as taught by DiBenedetto, because DiBenedetto teaches that a V-bevel provides the benefit of accommodating weld material (column 4, line 66 – column 5, line 2), as desired by Taterra (machine translation, paragraph 54).
As to claim 8, Taterra teaches that the joining of the at least two section segments by welding is performed from an inside of the tower section to be reconstructed (machine translation, paragraphs 53 and 67). This can be found because Taterra teaches welding the flanges together (figures 6 and 7, elements 7 and 8; machine translation, paragraphs 53 and 67), which are located on an inside of the tower section.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taterra as applied to claim 1 above, and further in view of Bartminn (International Publication Number WO 2017/167990 A1)
Because Bartminn is published in German, all citations to Bartminn will actually refer to U.S. Patent Application Publication Number 2020/0378364, which claims priority from Bartminn.
As to claim 11, while Taterra teaches that the joining of the at least two section segments is accomplished by welding (machine translation, paragraphs 53 and 67), Taterra does not teach the method of welding. Bartminn teaches a method of building a metallic tower for a wind turbine (abstract), the method comprising: joining section segments of the tower together by welding (figure 1, elements 12, 14, and 16 being the ‘section segments’; page 4, paragraph 50). Bartminn further teaches that the welding is performed by submerged arc welding (page 3, paragraph 35). It would have been obvious to one skilled in the art to weld the section segments together, as taught by Taterra, wherein the welding is performed by submerged arc welding, as taught by Bartminn, because Bartminn teaches that such a welding technique provides a joint sufficient strong for a wind turbine tower (pages 1 and 3, paragraphs 5 and 35).
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that Taterra teaches ‘using flanges to facilitate attachment of the section segments along the longitudinal cutting edges.’ Examiner disagrees. Examiner recognizes that Taterra teaches using flanges to join the two section segments together (figure 8, elements 7 and 8 being the ‘flanges’; machine translation, paragraphs 57 – 59). This is because Taterra teaches joining the two section segments together by welding the flanges together (figure 8, elements 7 and 8; 
Applicant further traverse, on page 10, Examiner’s position of Official Notice in the previous Office Action. As explained in the rejection above, Kristensen teaches a method of manufacturing a wind turbine (abstract), wherein a portion of a section segment of the tower of the wind turbine is cut (figure 2, element 10 being the ‘section segment’; page 4, paragraph 91). Kristensen further teaches the cutting being performed by a flame cutting machine (page 4, paragraph 91).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726